UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6867


CLAYTON HOWARD TISDALE,

                  Plaintiff - Appellant,

             v.

SOUTH CAROLINA HIGHWAY PATROL; R. D. TREVATHON, the arrested
officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:09-cv-00403-HFF)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clayton Howard Tisdale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clayton       Howard        Tisdale      appeals          the    district       court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The    district    court    referred        this         case    to     a    magistrate        judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                                     The magistrate

judge recommended that relief be denied and advised Tisdale that

failure    to     file     timely         and       specific          objections          to    this

recommendation could waive appellate review of a district court

order    based    upon     the    recommendation.                Despite           this    warning,

Tisdale      failed        to      object           to     the         magistrate           judge’s

recommendation.

            The     timely        filing        of       specific           objections         to    a

magistrate       judge’s        recommendation            is     necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties     have         been     warned          of     the         consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also     Thomas       v.       Arn,    474        U.S.    140     (1985).

Tisdale    has     waived        appellate           review       by        failing       to    file

objections       after    receiving        proper         notice.            Accordingly,           we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately            presented          in   the      materials

before    the    court     and    argument          would       not    aid       the     decisional

process.

                                                                                           AFFIRMED
                                                2